 



EXHIBIT 10
FORM OF CHANGE OF CONTROL AGREEMENT BETWEEN THE COMPANY AND CERTAIN OF ITS
OFFICERS
FROM TIME TO TIME
AGREEMENT
This Agreement entered into as of  _____  ,  _____  by and between CORUS
BANKSHARES, Inc. (the “Company”), and  _____  (the “Executive”).
WITNESSETH THAT:
WHEREAS, the Company considers it in the best interests of its shareholders to
foster the continuous employment of key management personnel, and recognizes
that the possibility of a Change in Control (as hereinafter defined) might
create uncertainty among management to the detriment of the Company and its
shareholders; and
WHEREAS, to induce the Executive to remain in the employ of the Company, and
encourage the continued attention and dedication of the Executive to the
Executive’s assigned duties without distraction arising from the possibility of
a Change in Control, the Company agrees that the Executive shall receive the
benefits set forth in this Agreement in the event of a Change in Control, and
the Company and the Executive desire to enter into this Agreement for the
purpose of setting forth certain terms relating to the Executive’s employment
with the Company or any Affiliate of the Company (as hereinafter defined);
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, it is hereby agreed by and between the parties as follows:
1. Term of Agreement. The “Term” of this Agreement shall commence on January 1,
2008 and shall continue through December 31, 2008. However, if a Change in
Control occurs during the Term of this Agreement, as determined in accordance
with the preceding sentence, the Term of this Agreement shall continue from the
date of the Change in Control until the last day of the Coverage Period
following the date of the Change in Control or, if later, the 24-month
anniversary of the date of the Change in Control. The “Coverage Period” shall be
the period beginning on the date of the Change in Control and ending on the
 _____  -month anniversary of the Change in Control [Ranging from 18-36 months].
2. Employment after a Change in Control. Subject to the terms and conditions of
this Agreement, if the Executive is in the employ of the Company or any
Affiliate on the date of a Change in Control, the Company hereby agrees to
continue the Executive in the employ of the Company or an Affiliate for the
period commencing on the date of the Change in Control and ending on the last
day of the Term of this Agreement (the “Employment Period”). During the
Employment Period, the Executive shall perform such executive duties as shall be
reasonably assigned to him from time to time by the President of the Company
taking into consideration the needs of the Company and its Affiliates. The
Executive agrees that during the Employment Period he shall devote his full
business time exclusively to the executive duties described herein and perform
such duties faithfully and efficiently. For purposes of this Agreement, an
“Affiliate” of the Company means any person or entity that controls, is
controlled by or is under common control with the Company.

 

Page 1 of 12



--------------------------------------------------------------------------------



 



3. Change in Control. For purposes of this Agreement, a “Change in Control”
shall occur on the date on which any individual, corporation or partnership
other than:

(a)   a trustee or other fiduciary of securities held under an employee benefit
plan of the Company;

(b)   a corporation, partnership, or trust owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the Company;

(c)   any person in which the Executive, directly or indirectly, has a 10% or
greater equity interest;

(d)   any person who is a beneficial owner of 5% or more of the total voting
power of the Company’s outstanding stock on the date hereof;   (e)   any
charitable foundation; or   (f)   any person obtaining an ownership interest by
reason of a gift, devise or inheritance

is or becomes a beneficial owner, directly or indirectly, of stock of the
Company representing 50% or more of the total voting power of the Company’s then
outstanding stock. A Change of Control shall also include: (1) any sale,
transfer, or disposal of all or substantially all of the assets of the Company;
or (2) any merger, consolidation, or other combination of the Company other
than: (a) a combination with an Affiliate of the Company; or (b) a combination
with any non-Affiliated company where the Company is the surviving business
entity after said combination. In the event of an ambiguity as to whether a
Change of Control has occurred, it is understood and agreed by the parties
hereto that Robert J. Glickman, in his sole and absolute discretion, may make a
determination whether a Change of Control has taken place.
4. Compensation During the Employment Period. During the Employment Period, the
Executive shall be compensated as follows:

(a)   he shall receive a monthly base salary which is not less than the monthly
base salary which was received in the month immediately prior to the
commencement of the Employment Period;

(b)   for the fiscal year in which the Change in Control occurs, he shall be
entitled to a bonus which will be calculated in a manner consistent with the
Company’s practice with respect to the Executive prior to the Change in Control;

(c)   for fiscal years following the fiscal year in which the Change in Control
occurs, he shall be entitled to a bonus which will be calculated in a manner
that is comparable to the manner that is used for calculating the bonus for
other similarly situated employees of the Company; and

 

Page 2 of 12



--------------------------------------------------------------------------------



 



(d)   he shall be entitled to receive employee benefits (including, but not
limited to, tax-qualified pension and savings plan benefits, medical insurance,
disability income protection, life insurance coverage and death benefits) and
perquisites which are not materially less favorable to the Executive than the
employee benefits and perquisites provided to other similarly situated employees
of the Company from time to time after the Change in Control.

5. Termination of Employment. In the event of the termination of the Executive’s
employment during the Employment Period, the Executive (or, in the event of his
death, his estate) shall be entitled to compensation in accordance with the
following:

(a)   Death. The Executive’s employment shall automatically terminate upon his
death, in which case his estate shall be entitled to any unpaid salary earned by
the Executive through the date of his death. Except as otherwise provided in any
incentive compensation or employee benefit program, no other compensation shall
be payable after the date of the Executive’s death.

(b)   Termination for Cause. The Company or any Affiliate may terminate the
Executive’s employment hereunder at any time for Cause. For purposes of this
Agreement, the term “Cause” shall mean:

(i) the willful and continued failure by the Executive to substantially perform
his duties to the Company or its Affiliates within a reasonable period of time
after a written demand for substantial performance is delivered to the Executive
by the Company’s Chief Executive Officer, which demand specifically identifies
the manner in which the Chief Executive Officer believes that the Executive has
not substantially performed his duties;
(ii) the Executive’s engaging in a criminal act related to his employment for
which he is convicted;
(iii) the removal of the Executive from his position with the Company or any of
its Affiliates by bank regulators; or
(iv) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; or the engaging by
the Executive in egregious misconduct involving serious moral turpitude to the
extent that, in the reasonable judgment of the Company’s Board of Directors, the
Executive’s credibility and reputation no longer conform to the standard of the
Company’s executives.
For purposes of this Agreement, no act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company and its Affiliates.
In the event of the Executive’s termination for Cause, the Executive shall be
entitled to any unpaid salary earned prior to the date of his termination of
employment. Except as otherwise provided in any incentive compensation or
employee benefit program, no other compensation shall be payable to the
Executive after the date of his termination of employment.

 

Page 3 of 12



--------------------------------------------------------------------------------



 



(c)   Termination by the Company Other than For Cause and Termination by
Executive For Good Reason. The Company or any Affiliate may terminate the
Executive’s employment at any time during the Employment Period for any reason
other than Cause. The Executive may terminate his employment at any time during
the Employment Period for Good Reason (as defined below). In either such event,
and subject to the following provisions of this paragraph (c), the Company or an
Affiliate shall pay the Executive the base salary to which he is then entitled
through the date of his termination and shall pay him an additional amount in a
lump sum payment within 30 days of such termination of employment equal to the
sum of:

(i) An amount equal to the Executive’s base salary (at the rate in effect
immediately prior to his termination of employment) for  _____  months [Ranging
from 18 to 36 months].
(ii) The amount of any bonus paid (or that would have been paid in the absence
of deferral) to the Executive for the year preceding the year in which the
Change of Control occurs, subject to a pro-rata reduction to reflect the portion
of the bonus performance period following the Executive’s termination of
employment.
In no event, however, shall the Executive be entitled to receive the amount
described under paragraph (i) above unless he executes a release of claims
against the Company and affiliated persons in the form set forth as Exhibit A
(the “Release”). To the extent that payment under this paragraph (c) or
paragraph (d) is conditioned on the Executive’s execution of a Release, no such
payment will be made to the extent that any portion of such Release is subject
to the seven-day revocation period prescribed by the Age Discrimination in
Employment Act, as amended, or to any similar revocation period in effect on the
date of termination of the Executive’s employment unless such revocation period
has expired without such revocation occurring.
The Executive’s entitlement to benefits and options under any incentive or
deferred compensation or other employee benefit programs in which the Executive
participates shall be determined in accordance with the terms of such programs
for officer/employee termination.
For purposes of this Agreement, the term “Good Reason” means:
(I) any failure by the Company to comply with the provisions of this Agreement
relating to compensation and benefits, other than an insubstantial and
inadvertent failure remedied by the Company promptly after receipt of notice
thereof given by the Executive; or
(II) the relocation of the Executive’s principal job location to a location,
other than the Company’s headquarters on the date of the Change in Control,
which is more than 35 miles from his principal job location on the date of the
Change in Control.

 

Page 4 of 12



--------------------------------------------------------------------------------



 



(d)   Termination by the Executive Other Than For Good Reason. The Executive may
terminate his employment at any time during the Employment Period for any reason
other than Good Reason, in which case the Company or an Affiliate shall pay the
Executive the base salary to which he is entitled through the date of his
termination of employment. If such termination of employment occurs during the
30-day period beginning on the first anniversary of the Change in Control, and
subject to the following provisions of this paragraph (d), the Company or an
Affiliate shall pay the Executive an additional amount in a lump sum payment
within 30 days of such termination of employment equal to the Executive’s base
salary (at the rate in effect immediately prior to his termination of
employment) for  _____  months [Ranging from 9 to 18 months]. In no event,
however, shall the Executive be entitled to receive the amount described in the
preceding sentence unless he executes a Release, nor shall the Executive be
entitled to receive the amount described in the preceding sentence if,
immediately prior to at the time of his termination of employment, the Company
or an Affiliate could have terminated his employment for Cause. The Executive’s
entitlement to benefits and options under any incentive or deferred compensation
or other employee benefit programs in which the Executive participates shall be
determined in accordance with the terms of such programs for officer/employee
termination.

(e)   Termination for Disability. The Company or any Affiliate may terminate the
Executive’s employment during any period in which he is Disabled. The Executive
shall be considered “Disabled” during any period in which he has a physical or
mental disability which renders him incapable, after reasonable accommodation,
of performing his duties under this Agreement; provided, however, that the
Executive shall not be considered to be “Disabled” unless (i) for a period of no
less than 120 consecutive days, the Executive, as a result of a physical or
mental disability, is incapable, after reasonable accommodation, of performing
any essential functions of the Executive’s duties under this Agreement; and
(ii) at the Executive’s termination of employment, the Executive will
immediately begin receiving long term disability benefits totaling no less than
60% of the Executive’s salary (as such was immediately prior to termination)
under the Company’s long-term disability plan or another arrangement providing
substantially similar benefits. In the event of a dispute as to whether the
Executive is Disabled, the Company may refer the same to a licensed practicing
physician mutually agreeable to the Company and Executive, and the Executive
agrees to submit to such tests and examinations as such physician shall deem
appropriate. During the period in which the Executive is Disabled, the Company
may appoint a temporary replacement to assume the Executive’s responsibilities.

In the event of the Executive’s termination of employment by reason of being
Disabled, the Executive shall be entitled to any unpaid salary earned prior to
the date of his termination of employment. The Executive’s entitlement to
benefits and options under any incentive or deferred compensation or other
employee benefit programs in which the Executive participates shall be
determined in accordance with the terms of such programs for officer/employee
termination. Except as otherwise provided in any such program, no other
compensation shall be payable to the Executive after the date of his termination
of employment.

 

Page 5 of 12



--------------------------------------------------------------------------------



 



6. Tax Limitations. If any payments under this Agreement, after taking into
account all other payments to which the Executive is entitled from the Company,
or any Affiliate thereof, are more likely than not to result in a loss of a
deduction to the Company by reason of section 280G of the Internal Revenue Code
of 1986 or any successor provision to that section, such payments shall be
reduced to the extent required to avoid such loss of deduction. The Executive
shall be entitled to select the order in which payments are to be reduced in
accordance with the preceding sentence.
If requested by the Executive, the Company shall provide complete compensation
and tax data on a timely basis to the Executive and to an accounting or law firm
designated by the Executive in order to enable the Executive to determine the
extent to which payments from the Company and its Affiliates may result in a
loss of a deduction, and the Company shall reimburse the Executive for any
reasonable fees and expenses incurred by the Executive for such purpose. If the
Executive and the Company shall disagree as to whether a payment under this
Agreement is more likely than not to result in the loss of a deduction, the
matter shall be resolved by an opinion of tax counsel chosen by the Company’s
independent auditors. The Company shall pay the fees and expenses of such
counsel, and shall make available such information as may be reasonably
requested by such counsel to prepare the opinion.
If, by reason of the limitations of this paragraph 6, the maximum amount payable
to the Executive under paragraph 5 above cannot be determined prior to the due
date for such payment, the Company or an Affiliate shall pay on the due date the
minimum amount which it in good faith determines to be payable and shall pay the
remaining amount, with interest at a rate, compounded semi-annually, equal to
120% of the applicable Federal rate determined under section 1274(d) of the
Internal Revenue Code of 1986, as soon as such remaining amount is determined in
accordance with this paragraph 6.
7. Proprietary Information. Except as may be required by the lawful order of a
court or agency of competent jurisdiction or in connection with his good faith
performance of duties for the Company or its Affiliates, the Executive agrees to
keep secret and confidential indefinitely and not to disclose to any other
person, firm or other entity, or to use in any way, any Proprietary Information
of the Company or its Affiliates which is acquired by or disclosed to the
Executive during the course of his employment with the Company. For purposes of
this Agreement, “Proprietary Information” means any non-public, proprietary
information concerning the Company or its Affiliates, including, without
limitation, any non-public, proprietary information concerning their respective
customers, business relationships, business plans and strategies, marketing
techniques, pricing policies or other information which gives or may give the
Company or any Affiliate an advantage in the marketplace against its
competitors.
8. Non-Solicitation of Customers or Employees. During the term of the
Executive’s employment with the Company or any Affiliate and for a period of two
years after the termination of such employment for any reason, the Executive
shall not, directly or indirectly, as an officer, employee, consultant, agent,
partner, joint venturer or owner of any other person, firm or other entity which
is engaged in any business which is competitive with the business of the Company
or any of its Affiliates, (a) initiate contact with, solicit or cause the
solicitation of any current, former or prospective customer of the Company or
any Affiliate with which the Executive had direct or indirect contact as an
employee of the Company during the eighteen month period preceding the
Executive’s termination of employment with the Company or any

 

Page 6 of 12



--------------------------------------------------------------------------------



 



Affiliate or regarding which the Executive has Proprietary Information or
(b) contact, solicit or cause the solicitation of any employee of the Company or
any Affiliate the product of which is intended or likely to yield a termination
of, or otherwise materially adversely affect, the relationship of such employee
with the Company or any Affiliate. Notwithstanding the foregoing, the
restrictions contained in this Section 8 shall terminate and be of no further
force or effect upon the occurrence of a Change in Control, regardless of
whether such Change in Control occurs prior to the termination of the
Executive’s employment with the Company or an Affiliate or following such
termination and during the period such restrictions would otherwise be
applicable.
9. Remedies. The Executive acknowledges that compliance with the provisions of
paragraphs 7 and 8 hereof is necessary to protect the business and goodwill of
the Company and its Affiliates and that the Company and/or its Affiliates would
be irreparably injured by a breach of paragraphs 7 or 8 and that money damages
may not be an adequate remedy therefor. Consequently, the Executive agrees that
the Company, in addition to any other remedies available to it, including,
without limitation, the recovery of damages, shall be entitled to an injunction
restraining the Executive from any actual or threatened breach of paragraphs 7
or 8 or to any other appropriate equitable remedy, without any bond or other
security being required.
10. Assistance with Claims. The Executive agrees that for a reasonable period
after the Executive’s termination of employment, the Executive will provide a
reasonable level of assistance to the Company and the Affiliates in the defense
of any claims that may be made against the Company and the Affiliates, and will
provide a reasonable level of assistance to the Company and the Affiliates in
the prosecution of any claims that may be made by the Company or the Affiliates,
to the extent that such claims may relate to services performed by the Executive
for the Company and the Affiliates. The Executive agrees to promptly inform the
Company if he becomes aware of any lawsuits involving such claims that may be
filed against the Company or any Affiliate. The Company agrees to provide legal
counsel to the Executive in connection with such assistance (to the extent
legally permitted), and to reimburse the Executive for all of the Executive’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses. The Executive also agrees, except as prohibited by law, to
promptly inform the Company if he is asked to assist in any investigation of the
Company or the Affiliates (or their actions) that may relate to services
performed by the Executive for the Company or the Affiliates, regardless of
whether a lawsuit has then been filed against the Company or the Affiliates with
respect to such investigation. The Company agrees that, in requesting and/or
scheduling any assistance from the Executive pursuant to this paragraph 10, it
will reasonably accommodate Executive’s professional or personal duties,
obligations or commitments. The Company further agrees that, to the extent that
the Executive is involved in or subject to any claims, the Executive will be
protected by the indemnification provisions contained within the Company’s
Bylaws or any such other indemnification protections applicable to Company
directors and/or officers at the time of the claims.
11. No Current Right to Continued Employment. The Executive acknowledges that,
except as provided herein with respect to the Executive’s employment following a
Change in Control, nothing contained in this Agreement shall create any right of
the Executive to continued employment with the Company or any Affiliate prior to
a Change in Control and, prior to such Change in Control, the Executive shall be
considered to be an “at will” employee.

 

Page 7 of 12



--------------------------------------------------------------------------------



 



12. Notices. Any notices, requests, demand and other communications provided for
by this Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Company or, in the case of the Company, to the attention of the Secretary of
the Company, at its principal executive offices.
13. Nonalienation. The interests of the Executive under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Executive or
the Executives beneficiary.
14. Amendment. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing. The parties acknowledge and agree that this
Agreement shall be amended prior to December 31, 2008, to comply with
Section 409A of the Internal Revenue Code, such amendment to be effective as of
the effective date of this Agreement. So long as the Executive lives, no person,
other than the parties hereto, shall have any rights under or interest in this
Agreement or the subject matter hereof.
15. Applicable Law and Regulations. The provisions of this Agreement shall be
construed in accordance with the laws of the State of Illinois, without regard
to the conflict of law provisions of any state. Any payment provided for by this
Agreement shall be reduced or eliminated to the extent required by any
applicable banking regulations.
16. Enforcement and Severability. It is the intent and desire of the parties
that this Agreement, including paragraphs 7 and 8 hereof, be enforced to the
fullest extent permissible under the laws and public policies as applied in each
jurisdiction in which enforcement of this Agreement is sought. If any provision
of this Agreement shall be determined by a court of competent jurisdiction to be
invalid or unenforceable, this Agreement shall be amended, without any action on
the part of either party hereto, to delete or modify, as appropriate, the
portion thereof determined to be invalid or unenforceable, such deletion or
modification to apply only with respect to the operation of this Agreement in
the particular jurisdiction in which such adjudication is made. Furthermore, the
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of any other
provision of this Agreement in such jurisdiction or of any provision of this
Agreement in any other jurisdiction.
17. Waiver of Breach. No waiver by either party of a breach of any provision of
this Agreement by the other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party or any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time. The failure of either party hereto to take any action by reason
of such breach will not deprive such party of the right to take action at any
time while such breach continues.

 

Page 8 of 12



--------------------------------------------------------------------------------



 



18. Successors. This Agreement shall be binding upon, and inure to the benefit
of, the Company and its successors and assigns and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.
19. Counterparts. This Agreement may be executed in two or more counterparts,
any one of which shall be deemed the original without reference to the others.
20. Previous Agreements. This Agreement supersedes any and all previous Change
in Control Employment Agreements between the parties.
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first above written.

                    Executive
 
            CORUS BANKSHARES, Inc
 
       
 
  BY:    
 
       
 
  ITS:    
 
       

 

Page 9 of 12



--------------------------------------------------------------------------------



 



Exhibit A
EXECUTIVE RELEASE AND WAIVER
1. This document is attached to, is incorporated into, and forms a part of, the
change in control agreement dated  _____  ,  _____  (the “Agreement”) by and
between  _____  (the “Executive”) and CORUS BANKSHARES, Inc. (the “Company”).
The Executive, on behalf of himself and the other Executive Releasors, releases
and forever discharges the Company and the other Company Releasees from any and
all Claims which the Executive now has or claims, or might hereafter have or
claim (or the other Executive Releasors may have, to the extent that it is
derived from a Claim which the Executive may have), against the Company
Releasees based upon or arising out of any matter or thing whatsoever, occurring
or arising on or before the date of this Release and Waiver, to the extent that
the Claim arises out of or relates to the Executive’s employment by the Company
and its Affiliates (as defined in the Agreement), including his service as a
director of the Company and its Affiliates, and/or the Executive’s termination
or resignation therefrom. However, nothing in this Release and Waiver shall
constitute a release or waiver of any Claims of the Executive (or other
Executive Releasors) that may arise under paragraph 5, paragraph 6, or paragraph
10 of the Agreement. Nothing in this Release and Waiver shall alter any
indemnification rights under the Company’s bylaws or such other indemnification
protections applicable to the Executive from time to time. Nothing in this
Release and Waiver shall alter the requirements of paragraphs 5(c) and 5(d) of
the Agreement that provide that the “Executive’s entitlement to benefits and
options under any incentive or deferred compensation or other employee benefit
programs in which the Executive participates shall be determined in accordance
with the terms of such programs for officer/employee termination.”
For purposes of this Release and Waiver, the terms set forth below shall have
the following meanings:

(a)   The term “Agreement” shall include the Agreement and this Exhibit, and
including the plans and arrangements under which the Executive is entitled to
benefits in accordance with the Agreement and this Exhibit.

(b)   The term “Claims” shall include any and all rights, claims, demands,
debts, dues, sums of money, accounts, attorneys’ fees, complaints, judgments,
executions, actions and causes of action of any nature whatsoever, cognizable at
law or equity, and shall include, without limitation, claims arising out of or
related to the Agreement, and Claims arising under (or alleged to have arisen
under) (i) the Age Discrimination in Employment Act of 1967, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) The Civil
Rights Act of 1991; (iv) Section 1981 through 1988 of Title 42 of the United
States Code, as amended; (v) the Employee Retirement Income Security Act of
1974, as amended; (vi) The Immigration Reform Control Act, as amended; (vii) The
Americans with Disabilities Act of 1990, as amended; (viii) The National Labor
Relations Act, as amended; (ix) The Fair Labor Standards Act, as amended;
(x) The Occupational Safety and Health Act, as amended; (xi) The Family and
Medical Leave Act of 1993; (xii) any state antidiscrimination law; (xiii) any
state wage and hour law; (xiv) any other local, state or federal law, regulation
or ordinance; (xv) any public policy, contract, tort, or common law; or
(xvi) any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters.

 

Page 10 of 12



--------------------------------------------------------------------------------



 



(c)   The term “Company Releasees” shall include the Company and its Affiliates,
and their officers, directors, trustees, members, representatives, agents,
employees, shareholders, partners, attorneys, assigns, administrators and
fiduciaries under any employee benefit plan of the Company and its Affiliates,
and insurers, and their predecessors and successors.

(d)   The term “Executive Releasors” shall include the Executive, and his
family, heirs, executors, representatives, agents, insurers, administrators,
successors, assigns, and any other person claiming through the Executive.

2. The following provisions are applicable to and made a part of the Agreement
and this Release and Waiver:

(a)   This Release and Waiver shall be executed not earlier than the Executive’s
termination of employment. By this Release and Waiver, the Executive Releasors
do not release or waive any right or claim which they may have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, which arises after the date of execution of this Release and
Waiver.

(b)   In exchange for this Release and Waiver, the Executive hereby acknowledges
that he has received separate consideration beyond that to which he is otherwise
entitled under the Company’s policy or applicable law.

(c)   The Company hereby expressly advises the Executive to consult with an
attorney of his choosing prior to executing this Release and Waiver.

(d)   The Executive has twenty-one (21) days from the date of presentment to
consider whether or not to execute this Release and Waiver. In the event of such
execution, the Executive has a further period of seven (7) days from the date of
said execution in which to revoke said execution. This Release and Waiver will
not become effective until expiration of such revocation period.

(e)   This Release and Waiver, and the commitments and obligations of all
parties under paragraph 5(c) of the Agreement:

(i) shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of this Release and Waiver in
accordance with paragraph 2(d) of this Exhibit A;
(ii) shall not become final and binding until the expiration of such right to
revoke; and
(iii) shall not become final and binding if the Executive revokes such
execution.

 

Page 11 of 12



--------------------------------------------------------------------------------



 



3. The Executive hereby acknowledges that he has carefully read and understands
the terms of this Release and Waiver and each of his rights as set forth
therein.

                                Executive
 
      Date:    
 
           
 
           
State of
           
 
           
County of
           
 
           
 
            Subscribed Before Me This
           Day of                ,      .        
 
                           Notary Public        

 

Page 12 of 12